 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLorimar Productions, Inc. and Production OfficeCoordinators and Accountants Guild Local 717,International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operatorsof the United States and Canada. Case 31-CA-1268521 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 8 December1982, the General Counsel of the National LaborRelations Board issued a complaint 20 January1983 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 12 November1981, following a Board election in Case 31-RC-4957, the Union was certified as the exclusive col-lective-bargaining representative of the Company'semployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981); FrontierHotel, 265 NLRB 343 (1982).) The complaint fur-ther alleges that since 2 September 1982 the Com-pany has refused to bargain with the Union. On 14February 1983 the Company filed its answer admit-ting in part and denying in part the allegations inthe complaint.On 28 March 1983 the General Counsel filed aMotion for Summary Judgment. On 30 March 1983the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Respondentdenies that the unit of employees certified in Case31-RC-4957 is appropriate for purposes of collec-tive bargaining; that a majority of the Respondent'semployees selected the Union as their exclusivecollective-bargaining representative; that the Unionhas been, since 12 November 1981, the exclusiverepresentative of certain of the Respondent's em-ployees; that the Union has requested and is re-questing the Respondent to bargain collectivelywith it; that the Respondent has, since 2 September1982, refused to bargain collectively with the270 NLRB No. 5Union; and that the Respondent has violated theAct by its refusal to bargain. The Respondent'sanswer also contains the following affirmative de-fenses: the Union did not make a clear and properdemand to bargain on behalf of the Respondent'sestimators;' the Respondent had a good-faith doubtthat the Union represented a majority of the Re-spondent's estimators; the Union's certificationshould be invalidated because (a) estimators areconfidential employees, (b) estimators are manage-rial employees, (c) estimators are technical employ-ees or otherwise constitute an inappropriate unit,(d) the election took place before the Board ruledon the Respondent's request for review, (e) theelection was unfair because it was not secret, andbecause of material misrepresentations or "incor-rect impressions" created by the Union among em-ployees, (f) the election was held before the unitwas determined, (g) the official NLRB notice mis-represented the bargaining unit, (h) the manner inwhich the election was conducted violated the em-ployees' rights under the 1, 5, and 14 amendmentsof the United States Constitution, and (i) the objec-tions were improperly overruled without a hearing.In its response to the Notice to Show Cause, theRespondent requests the Board to reconsider theapplication of Section 102.67(b) of the Board'sRules and Regulations, which permits an electionto be conducted while a party's request for reviewof a Regional Director's order is pending with theBoard.2The Respondent also challenges the Re-L The Respondent contends that the Union never made a clear andproper demand for bargaining with respect to the estimators. However,by its letter dated 2 September 1982 the Union requested the Respondentto bargain collectively with the Union as the exclusive collective-bargain-ing representative of "the estimators (accountants)." In its 14 Octoberletter the Union reiterated its 2 September "request to commence negoti-ations on behalf of the Accountants (Estimators)" and in its 2 Novemberletter the Union repeated its request "to commence negotiations on behalfof the estimators." (Although the Respondent asserts that it did not re-ceive the Union's 2 September letter until a second copy of it was at-tached to the Union's 2 November bargaining demand, it is clear that theRespondent timely received the Union's 14 October and 2 November de-mands.) The Respondent replied to the bargaining demands in a letterdated 11 November in which it asserted that "the identity of the classifi-cations of employees on whose behalf [the Union is] seeking to bargain isconfusing and inconsistent." Thus, the Respondent stated that it "denied"the Union's bargaining request. We find that not only was the Unionclear in making its request to bargain on behalf of the estimators, but alsothat its demand was consistent with the Board's certification of the Unionas the exclusive bargaining representative of "all estimators of the [Re-spondentl employed at its facilities located at 10202 Washington Boule-vard, Culver City, California, and at 4000 Warner Boulevard, Burbank,California." Accordingly, we find that the Union has made a clear andproper demand for bargaining.2 The relevant portion of Sec. 102.67(b) provides: ". .. if a pendingrequest for review has not been ruled upon or has been granted ballotswhose validity might be affected by the final Board decision shall be seg-regated in an appropriate manner, and all ballots shall be impounded andremain unopened pending such decision."18 LORIMAR PRODUCTIONSgional Director's decision to overrule its objectionsand to certify the Union without conducting ahearing. The General Counsel asserts that the Re-spondent seeks to relitigate issues that were raisedand decided in the representation case. We agreewith the General Counsel.Our review of the record, including the recordin Case 31-RC-4957, reveals that, on a petitionduly filed under Section 9(c) of the Act, a repre-sentation hearing was held before a hearing officerof the National Labor Relations Board. Thereafter,the Regional Director issued his Decision and Di-rection of Election on 27 January 1981. The Re-spondent filed with the Board a request for reviewof the Regional Director's Decision and Directionof Election in which it challenged, inter alia, theRegional Director's finding that the unit of produc-tion coordinators and estimators constituted an ap-propriate unit. By telegraphic order of 25 February1981 the Board granted the Respondent's requestfor review on the limited issue of whether the pro-duction coordinators should be included in the ap-propriate unit; the request was denied in all otherrespects.On 26 February 1981 a secret-ballot election wasconducted and, pursuant to Section 102.67 of theBoard's Rules and Regulations, the ballots wereimpounded and segregated pending the Board's de-cision on the request for review. On 1 September1981 the Board issued a Decision on Review inwhich the production coordinators were excludedfrom the appropriate bargaining unit.sThereafter,the remaining ballots were opened and counted anda tally of ballots issued showing that the Unionwon the election. The Respondent filed timely ob-jections to conduct affecting the results of the elec-tion alleging, inter alia, that the unit was inappro-priate, that the election was invalid because of theBoard's application of Section 102.67 of theBoard's Rules and Regulations, and that the em-ployees were not able to cast secret ballots.On 12 November 1981, following an investiga-tion of the Respondent's objections, the RegionalDirector issued a Supplemental Decision and Certi-fication of Representative in which he overruledthe Respondent's objections and certified theUnion.4The Respondent filed a request for reviewof the Regional Director's Supplemental Decisionand Certification of Representative, which requestthe Union opposed. By telegraphic order 19 Febru-ary 1982, the Board denied the Respondent's re-quest for review. It thus appears that the Respond-" Lorimar Productions, 257 NLRB 1138 (1981).4 On 17 November 1981 the Regional Director issued an erratum cor-recting inadvertent errors in portions of the supplemental decision.ent is attempting to raise issues that were raised inthe underlying representation case.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding. We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.5On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Company is a California corporation en-gaged in the production of motion pictures and tel-evision programs in the Los Angeles, Californiaarea. The Respondent annually sells goods or pro-vides services valued in excess of $50,000 to firmslocated within the State of California, which firms,in turn, meet one of the Board's direct standardsfor assertion of jurisdiction. We find that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 26 February 1981the Union was certified 12 November 1981 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All estimators of the Employer employed atits facilities located at 10202 Washington Bou-levard, Culver City, California, and at 4000Warner Boulevard, Burbank, California; ex-cluding all other employees, production coor-s Chairman Dotson and Member Hunter did not participate in the un-derlying representation proceeding. They adopt this finding for institu-tional reasons.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdinators, professional employees, office clericalemployees, confidential employees, managerialemployees, guards, and supervisors as definedin the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 2 September 1982 and at all times thereaf-ter, including 14 October 1982 and 2 November1982, the Union has requested the Company to bar-gain, and since 11 November 19826 the Companyhas refused. We find that this refusal constitutes anunlawful refusal to bargain in violation of Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 11 November 1982 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Lorimar Productions, Inc., CulverCity and Burbank, California, its officers, agents,successors, and assigns, shall1. Cease and desist fromThe complaint alleges that the Respondent has refused to bargainwith the Union since 2 September 1982. It was not until 11 November1982, however, that the Respondent informed the Union that it wouldnot bargain. Accordingly, we find that the Respondent refused to bargainwith the Union as of that date.(a) Refusing to bargain with Production OfficeCoordinators and Accountants Guild Local 717,International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada as the exclusive bargain-ing representative of the employees in the bargain-ing unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All estimators of the Employer employed atits facilities located at 10202 Washington Bou-levard, Culver City, California, and at 4000Warner Boulevard, Burbank, California; ex-cluding all other employees, production coor-dinators, professional employees, office clericalemployees, confidential employees, managerialemployees, guards, and supervisors as definedin the Act.(b) Post at its facility at 10202 Washington Bou-levard, Culver City, California, and 4000 WarnerBoulevard, Burbank, California, copies of the at-tached notice marked "Appendix."7Copies of thenotice, on forms provided by the Regional Direc-tor for Region 31, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."20 LORIMAR PRODUCTIONSAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with ProductionOffice Coordinators and Accountants Guild Local717, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators ofthe United States and Canada as the exclusive rep-resentative of the employees in the bargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All estimators of the Employer employed atits facilities located at 10202 Washington Bou-levard, Culver City, California, and at 4000Warner Boulevard, Burbank, California; ex-cluding all other employees, production coor-dinators, professional employees, office clericalemployees, confidential employees, managerialemployees, guards, and supervisors as definedin the Act.LORIMAR PRODUCTIONS, INC.21